Title: Thomas Jefferson’s Lists of Slaves at Poplar Forest, [1811–1812]
From: Jefferson, Thomas
To: 


          
                   
                     1811–1812
          
            
              Bear creek
              
              Tomahawk.
            
            
              43.
              
                        
		  Jame Hubbard
              
              47.
              
                        
		  Bess.
            
            
              47.
              
                        
		  Cate
              
              49.
              
                        
		  Betty
            
            
              71.
               
                        
		  Armistead. Hubard’s
              
              53.
              
                        
		  Will
            
            
              74.
               
                        
		  Caesar. Bess’s
              
              
              
                        
		  Abby.
            
            
              
              
                        
		  Austin
              
              66.
              
                        
		  Dinah.
            
            
              76.
              
                        
		  Maria. Cate’s
              
              67.
              
                        
		  Dick.
            
            
              78.
              
                        
		  Nanny.
              
              
              
                        
		  Hal.
            
            
              83.
              
                        
		  Flora. Will’s
              
              70.
              
                        
		  Hanah. Cate’s
            
            
              88.
              
                        
		  Cate. Betty’s
              
              72.
              
                        
		  Jesse.
            
            
              
              
                        
		  Cate. Suck’s.
              
              73.
              
                        
		  Nace. Cate’s
            
            
              
              
                        
		  Fanny. Will’s.
              
              77.
              
                        
		  Sal. Will’s
            
            
              
              
                        
		  Sally. Cate’s.
              
              78.
              
                        
		  Gawen. Betty’s.
            
            
              90.
              
                        
		  Daniel. Bess’s
              
              
                        88.
              
                        Cate. Betty’s.
            
            
              92.
              
                        
		  Mary. Betty’s.
              
              
              
                        
		  Phil Hubard?
            
            
              93.
              
                        
		  Reuben. Hanah’s.
              
              
              
                        Cate. Suck’s.
            
            
              94.
              
                        
		  Stephen. Suck’s.
              
              89.
              
                        
		  Aggy. Dinah’s.
            
            
              97.
              
                        
		  Cate. Rachael’s
              
              91.
              
                        
		  Lucinda. Hanah’s.
            
            
              98.
              
                        
		  Maria. Nanny’s
              
              92.
              
                        
		  Edy. Will’s.
            
            
              99.
              
                        
		  Nisy. Maria’s
              
              94.
              
                        
		  Manuel. Will’s.
            
            
              01.
              
                        
		  Phil. Nanny’s
              
              
              
                        
		  Evans. Dinah’s
            
            
              04.
              
                        
		  Gawen. Flora’s
              
              
              
                        
		  Hercules. Betty’s.
            
            
              
              
                        
		  Johnny. Maria’s
              
              96.
              
                        
		  Hanah. Dinah’s
            
            
              06.
              
                        
		  Milly. Nanny’s
              
              97.
              
                        
		  Amy. Will’s
            
            
              
              
                        
		  Davy. Suck’s Cate’s.
              
              
              
                        
		  Milly. Sal’s
            
            
              
              
                        
		  Aleck. Flora’s.
              
              98.
              
                        
		  Sally. Hanah’s
            
            
              07.
              
                        
		  Rachael. Fanny’s.
              
              99.
              
                        
		  Ambrose Suck’s
            
            
              08.
              
                        
		  Billy. Cate’s Sally’s
              
              
              
                        
		  Lucy. Dinah’s.
            
            
              
              
                        
		  George Dennis. Nanny’s
              
              
              
                        
		  Billy. Hanah’s
            
            
              
              
                        
		  Billy. Flora’s.
              
              01.
              
                        
		  Betty. Sal’s
            
            
              09.
              
                        
		  Isaac. Maria’s
              
              02.
              
                        
		  Jamy. Dinah’s.
            
            
              10.
              
                        
		  Anderson. Sally’s.
              
              04.
              
                        
		  Prince. Suck’s
            
            
              
              
                        
		  Anderson. Nanny’s
              
              
              
                        
		  Abby Sal’s
            
            
              11.
              
                        
		  John. Suck’s Cate’s.
              
              05.
              
                        
		  Jamey Hanah’s.
            
            
              
              
                        
		  Rhody. Fanny’s.
              
              
              
                        
		  Briley. Dinah’s
            
            
              
              
                        
		  Boston. Flora’s.
              
              06.
              
                        
		  Joe. Suck’s
            
            
              
              
              
              
              Milly. Nanny’sEdy. Sal’s
            
            
            
              
              
              
              08.
              
                        Phil. Hanah’s.
            
            
              
              
              
              09.
              
                        Martin. Sal’s
            
            
              
              
              
              
              
                        Shepherd. Suck’s
            
            
              
              
              
              
              
                        Melinda. Lucinda’s
            
            
              
              
              
              
              
                        Edmund. Hanah’s
            
            
              
              
              
              11.
              
                        Moses. Sal’s
            
            
              
              35.
              
              
              40.
                     
            
          
          
          
            
              Tomahawk
              
            
         
              Bear creek
            
            
              
                        
            Hall. Bess’s. 67. Sep.
         
              
              
                        
            Jame Hubbard. abt 43.
         
            
            
              
                        
            Hanah. Cate’s. 70. Jan.
         
              
              
                        
            Cate. abt 47.
         
            
            
              
            
            
            Sally. 98.
         
              
              
                        
            Armistead. Hubard’s 71.
         
            
            
              
            
            
            Billy 99.
         
              
              
                        
            Cate. Rachael’s 97. Aug.
         
            
            
              
            
            
            Jamy. 05.
         
              
              
                        
            Maria. Cate’s. 76. Oct.
         
            
            
              
            
            
            Phil. 08.
         
              
              
            
            
            Nisy. 99.
         
            
            
              
            
            
            Edmund. 09.
         
              
              
            
            
            Johnny. 04. Sep.
         
            
            
              
                        
            Lucinda. Hanah’s. 91. June
         
              
              
            
            
            Isaac. 09. Nov.
         
            
            
              
            
            
            Melinda. 09. Aug. 8.
         
              
              
                        
            Sally. Cate’s. 88. Aug.
         
            
            
              
                        Phil Hubard 
                        
            
               Nace. Cate’s.
             73.
         
              
              
            
            
            Billy. 08. Aug.
         
            
            
              
                        
            Phil Hubard.
            
         
              
              
            
            
            Anderson. 10. Apr. 14.
         
            
            
              
                        
            Will. abt 53.
                     
              
              
                        
            Reuben. Hanah’s. 93.
         
            
            
              
                        
            Abby. abt 53.
         
              
              
                        
            Austin. Betty’s. 75. Aug.
         
            
            
              
                        
            Edy. Will’s. 92. Apr.
         
              
              
                        
            Flora. Will’s. 83.
         
            
            
              
                        
            Manuel. Will’s. 94.
         
              
              
            
            
            Gawen. 04. July
         
            
            
              
                        
            Amy. Will’s. 97.
         
              
              
            
            
            Aleck. 06. Sep.
         
            
            
              
                        
            Gawen. Betty’s. 78. Aug.
         
              
              
            
            
            Billy 08. Oct.
         
            
            
              
                        
            Sal. Will’s. 77. Nov.
         
              
              
            
            
            Boston. 11. Dec. 1.
         
            
            
              
            
            
            Betty. 01. Jan.
         
              
              
                        
            Fanny. Will’s. 88. Aug.
         
            
            
              
            
            
            Abby. 04. Nov.
         
              
              
            
            
            Rachael. 07. Feb.
         
            
            
              
            
            
            Edy. 06. Aug.
         
              
              
            
            
            Rhody. 11. July.
         
            
            
              
            
            
            Martin. 09. Jan. 31.
         
              
              
                        
            Caesar. Bess’s. 74. Sep.
         
            
            
              
            
            
            Moses. 11. Apr.
         
              
              
                        
            Cate. Suck’s. 88. Mar.
         
            
            
              
                        
            Milly. Sal’s. 97. Mar.
         
              
              
            
            
            Davy. 06. June
         
            
            
              
                        
            Dick. 67.
         
              
              
            
            
            John. 11. June 1.
         
            
            
              
                        
            Dinah. 66.
         
              
              
                        
            Daniel. Suck’s. 90. Sep.
         
            
            
              
                        
            Aggy. 89.
         
              
              
                        
            Stephen. Suck’s. 94.
         
            
            
              
                        
            Evans. 94.
         
              
              
                        
            Cate. Betty’s. 88. Mar. 8.
         
            
            
              
                        
            Hanah. 96.
         
              
              
                        
            Mary. Betty’s. 92. Jan.
         
            
            
              
            
            
            Lucy. 99.
         
              
              
                        
            Nanny.
            78. July
         
            
            
              
            
            
            Jamy. 02.
         
              
              
            
            
            Maria. 98. Feb. 24.
         
            
            
              
            
            
            Briley. 05.
         
              
              
            
            
            Phil. 01. Aug.
         
            
            
            
              
                        
            Bess. abt 47
         
              
              
            
            
            Milly. 06. May.
         
            
            
              
            
            
            Ambrose. 99.
         
              }
              
                        
               children of Suck, the daughter of Bess.
            
         
              
              
            
            
            George Dennis. 08. May.
         
            
            
              
            
            
            Prince. 04. Mar.
         
              
              
            
            
            Anderson. 10. Aug.
         
            
      
            
              
            
            
            Joe. 06. May
         
            
      
            
              
            
            
            Shepherd. 09. Apr.
         
            
      
            
              
                        
            Betty. abt 49.
         
            
      
            
              
                        
            Hercules. Betty’s. 94. Nov. 20.
         
            
      
            
              
                        
            Jesse. 72. Nov.
         
            
      
            
              
            40.
              
              35
            
          
        